Citation Nr: 1620252	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right wrist strain, with postoperative residuals of a fracture of the distal radius, secondary to service-connected epilepsy, grand mal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancée


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The Veteran served on active duty from January 2007 to January 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned at an October 2013 Board videoconference hearing.  A transcript of the hearing is of record.  

In April 2012, the Board remanded this matter for additional development (and restored the total rating for grand mal epilepsy from July 1, 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the prior remand has not been complied with, further development of the record is needed for a proper adjudication of the claim.  

The April 2012 Board remand noted that the Veteran reported he had been told by a medical professional that there is a protruding lump or mass in the area of his right wrist which represents "misplaced bone and that to correct that abnormality an induced fracture and/or surgical correction is or will be necessary in the near future."  The Veteran also complained of increased right wrist pain, soreness, loss of motion and inability to undertake certain actions over a period of time.  Accordingly, the Board ordered that, on VA examination, "[t]he presence or absence of any bony mass or other visible defect in the area of the right wrist should be noted, as well as all objective pathology relating to that mass and any corresponding limitations."  

Pursuant to the Board remand, the Veteran underwent VA wrist examination in April 2015.  However, the examiner failed to respond to the opinion requested by the Board and, although the AOJ requested an addendum opinion, such has not been obtained.  [Notably, rather than obtain an addendum opinion, the VA medical facility scheduled the Veteran for another VA examination.  However, he did not report for the examination because, as noted in the Informal Hearing Presentation, he had moved prior to the scheduled examination (as shown by the returned mail in April and June 2015).]  As the requested development has not been completed, a remand is necessary to ensure compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, complete updated VA and private treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected right wrist disability.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right wrist disability.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

Specifically, the presence or absence of any bony mass or other visible defect in the area of the right wrist should be noted, as well as all objective pathology relating to that mass and any corresponding limitations.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, review the expanded record and readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

